     

ata

on oe

Case 1:03-cv-09848-GBD-SN Document 514 File¢, xh Bee
ree ae oN
M

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IN RE TERRORIST ATTACKS
ON SEPTEMBER 11, 2001

 

This Document Relates to:
Havlish, et al. v. bin Laden, et al.
1:03-cv-9848 (GBD)(SN)

[ARBEEED] ORDER AUTHORIZING SERVICE OF WRITS OF EXECUTION
BY PRIVATE PROCESS SERVER

 

After having read and considered the the Havlish Plaintiffs’ Motion to Serve Writs of
Execution By Private Process Server, and the accompanying Memorandum of Law, the Court
finds as follows:

1. The Havlish Plaintiffs are representatives of Decedents’ Estates and individual family
members of such Decedents in the above-captioned case and are holders of judgments
issued by this Court against the Islamic Republic of Iran (“Iran”) and fifteen additional
Defendants, one of which is the Central Bank of Iran, aka Bank Markazi. Havilish, et al.
v. bin Laden, et al., 1:03-cv-09848 (GBD)(FM) (S.D.N.Y.), Doc. No. 317, dated October
16, 2012.

2. This Court authorized Plaintiffs to execute their Judgments pursuant to 28 U.S.C. §

 

1610(c). Havlish Doc. No. 393, dated September 12, 2013. The Court specifically
authorized the Havlish Plaintiffs to execute their Judgments in the Southern District of
New York against Bank Markazi assets held by Clearstream Banking S.A. Havlish Doc.

No. 504, dated April 7, 2020.

 
Case 1:03-cv-09848-GBD-SN Document 514 Filed 09/08/20 Page 2 of 4

This Court authorized the Plaintiffs to issue restraining notices specifically on
Clearstream Banking, S.A., pursuant to New York Consolidated Laws, Civil Practice
Law and Rules - CVP § 5222. Havlish Doc. No. 504, dated April 7, 2020.

On April 27, 2020, the Clerk for the United States District Court for the Southern District
of New York, under seal of this Court, issued a writ of execution upon Clearstream
Banking, S.A., pursuant to NY CPLR 5225. The writ of execution was entered on the
Havlish docket (without a corresponding docket number) on April 27, 2020 (Writ of
Execution”).

The Writ of Execution issued by this Court directs the Office of the United States
Marshal for the Southern District of New York (“SDNY Marshal Service”) to enforce
and satisfy a judgment for payment of money pursuant to Rule 69 of the Federal Rules of
Civil Procedure.

As aresult of COVID-19-related precautions, the SDNY Marshal Service has not been,
and is not presently, serving process of any kind, including writs of execution, until
further notice, and there is no estimate of when the SDNY Marshal Service will resume
such service. See Standing Order M10-468 (March 13, 2020) (suspending service of
summons until further order of the court lifts the suspension).

Fed. R. Civ. P. 4.1(a) authorizes a court to “specially appoint[]” someone other than “a
United States marshal or deputy marshal” to serve process. Rule 4.1 gives courts the
authority to appoint a process server retained by the Havlish Plaintiffs to serve writs of
execution. Lation v. Fetner Properties, 17-cv-3276, 2019 WL 1614691 at *3-4
(S.D.N.Y. April 16, 2019) (appointing a process server to serve a writ of execution when

the SDNY Marshal Service was unavailable during a government shutdown).

 

 

|

 
Case 1:03-cv-09848-GBD-SN Document 514 Filed 09/08/20 Page 3 of 4

8. Under the circumstances described above, the Havlish Plaintiffs ask the Court to appoint
Classic Legal Support Services, Inc., a private process server retained by the Havlish
Plaintiffs, at their own cost, to serve the Writ of Execution, any new, additional, or
reissued writs of execution, and any documents related to such writs until the SDNY
Marshall Service once again begins serving process.

9. On March 20, 2020, New York Governor Andrew Cuomo issued an Executive Order for

the “Continuing Temporary Suspension and Modification of Laws Relating to the

 

Disaster Emergency.” Executive Order 202.8 (“NY E.O. 202.8”). NY E.O. 202.8 was
issued as part of the State of New York’s response to the COVID-19 pandemic. Among
other things, NY E.O. 202.8 tolled:
any specific time limit for the commencement, filing, or service of any legal |
action, notice, motion, or other process or proceeding, as prescribed by the

procedural laws of the state, including but not limited to the criminal procedure
law, the family court act, the civil practice law and rules, the court of claims act,

the surrogate’s court procedure act, and the uniform court acts, or by any other
statute, local law, ordinance, order, rule, or regulation, or part thereof, is hereby
tolled from the date of this executive order until April 19, 2020.
10. In a series of additional Executive Orders, Governor Cuomo has extended the tolling
period until September 4, 2020. See NY E.O. 202.14, 202.38. 202.48, 202.55.
11. Classic Legal Support Services, Inc. is located at 475 Park Avenue South, 18" Floor,
New York, New York, 10016.
12. Plaintiffs have stated that they will bear the entire cost to retain Classic Legal Support
Services, Inc.
WHEREFORE, and in light of the foregoing and for good cause shown, the Havlish

Plaintiffs’ Motion to Serve Writs of Execution By Private Process Server, authorizing the

Havlish Plaintiffs to retain an alternative, private process server to serve both the April 27, 2020

 
Case 1:03-cv-09848-GBD-SN Document 514 Filed 09/08/20 Page 4 of 4

writ of execution and any reissued writ of execution on Clearstream Banking S.A., together with
any other related papers, until such time as the United States SDNY Marshal Service resumes
serving writs of execution and clears its backlog of service and other courthouse obligations, is
GRANTED.

IT IS FURTHER ORDERED that the Havlish Plaintffs are authorized to serve both the
writ of execution issued on April 27, 2020 and any reissued writ of execution on Clearstream
Banking, S.A., at Plaintiffs‘ own expense, by the private process server Classic Legal Support
Services, Inc., located at 475 Park Avenue South, 18" Floor, New York, New York, 10016,
which is hereby appointed pursuant to Rule 4.1, Fed. R. Civ. P., to serve any and all writs of
execution and associated documents in this matter until such time as the U.S. Marshal Service
resumes serving writs of execution and clears any existing backlog of service obligations or other

courthouse duties.

 

SO ORDERED.
Po § 2020 ZK hole
pate, EP 0 8 0 , 2020 Cb LV NM
New York, NY DANIELS
TED TATES DISTRICT JUDGE

 

 
